DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/21 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ arguments and reply filed 9/13/21 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments.
Previously, applicants elected Group 2 and the species of SEQ ID NO: 2. Claims to the elected species are rejected as set forth below.
Claims 1-16 and 20 have been canceled.
	Claims 17-19 and 21-29 are being examined.

Priority
	The instant application was filed 11/25/29 and claims foreign benefit of JAPAN 2018-223373 11/29/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/21 has been considered by the examiner.

Claim Rejections - 35 USC § 112
            The 112 rejections below are new rejections necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claim 17 recites ‘recovering the fusion polypeptide’. It is unclear if ‘the fusion polypeptide’ is the polypeptide before or after labeling. It is unclear if the ‘recovering’ step is implying that the fusion polypeptide is recovered from the label or if the labeled fusion polypeptide is recovered after the binding step. Although the order of the steps of claim 17 are recited as ‘producing’, ‘binding’ and recovering’ the recovery step appears to refer to the polypeptide (not necessarily the bound polypeptide with a label). As such, the order of the steps to be performed is unclear. None of the dependent claims clarify the claim scope. Claim 19 also refers to ‘binding’ and it is unclear if such step is providing additional details about the binding 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 


Response to Arguments - 112
The above rejections are necessitated by amendment. Applicant’s arguments will be considered to the extent that they apply to the instant claims.
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants appear to argue that the first clause of claim 19 refers to producing and recovering, claim 17 requires a binding step as well. Claim 19 also refers to ‘binding’ and it is unclear if such step is providing additional details about the binding of claim 17 or if it is an additional step. If it is an additional step it is unclear when the binding of claim 17 is to occur in relation to claim 19.

Claim Rejections - 35 USC § 102
This 102 rejection is a new rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18, 21-24 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhakta et al. (US 2011/0301334; ‘Bhakta’).
	Bhakta teach cysteine engineered antibodies that are prepared by expression and isolation and where the antibodies may be attached to a label (abstract). Bhakta specifically teach an antibody of SEQ ID NO:28 (section 0194). Bhakta teach cysteine-engineered thio-2H9 antibodies one of which was named S400C which Fc constant heavy chain sequence comprises PPVLDCDGSFF (SEQ ID NO: 38) (section 0195). Bhakta teach that the mutants were expressed (section 0206 and 0299) and they were assessed for thiol reactivity (section 0206) where the results shows that S400C had thiol reactivity and biotin conjugation (section 0206).
(figure 9).
	In relation to the method for producing as recited in claims 17 and 29, Bhakta teach that the mutants were expressed (section 0206 and 0299).
	In relation to the fusion polypeptide of claims 17 and 29, Bhakta teach cysteine-engineered thio-2H9 antibodies one of which was named S400C which Fc constant heavy chain sequence comprises PPVLDCDGSFF (SEQ ID NO: 38) (section 0195). Such sequence comprises Asp-Cys-Asp (tag polypeptide) and since it is part of an antibody it comprises an antibody fragment (target polypeptide) which is directly bound as in claim 29. Further, the 
	In relation to the binding as recited in claim 17, Bhakta teach that the mutants were assessed for thiol reactivity (section 0206) where the results show that S400C had thiol reactivity and biotin conjugation (section 0206).
	In relation to the recovering as in claim 17, Bhakta teach that the mutants were expressed and purified (section 0206 and 0299) and they were assessed for thiol reactivity (section 0206).
	In relation to claim 18, Bhakta teach that the mutants were expressed (section 0206 and 0299). 
	In relation to claims 21-22, Bhakta teach cysteine-engineered thio-2H9 antibodies one of which was named S400C which Fc constant heavy chain sequence comprises PPVLDCDGSFF (SEQ ID NO: 38) (section 0195).
	In relation to claims 23-24, Bhakta specifically teach an antibody of SEQ ID NO:28 (section 0194) which is modified such that the PPVLDCDGSFF begins at residue 395 (section 0195) and thus is c-terminal to the Fab part of the antibody.

Claim Rejections - 35 USC § 103
The 103 rejections below are new rejections necessitated by amendment. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-19, 21-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta et al. (US 2011/0301334; ‘Bhakta’) in view of Jackman et al. (‘Development of a two-part strategy to identify a therapeutic human bispecific antibody that inhibits IgE receptor signaling’ JBC v285(27) July 2 2010 pages 20850-20859; ‘Jackman’).
	Bhakta teach cysteine engineered antibodies that are prepared by expression and isolation and where the antibodies may be attached to a label (abstract). Bhakta specifically teach an antibody of SEQ ID NO:28 (section 0194). Bhakta teach cysteine-engineered thio-2H9 antibodies one of which was named S400C which Fc constant heavy chain sequence comprises PPVLDCDGSFF (SEQ ID NO: 38) (section 0195). Bhakta teach that the mutants were expressed (section 0206 and 0299) and they were assessed for thiol reactivity (section 0206) where the results shows that S400C had thiol reactivity and biotin conjugation (section 0206).
(figure 9). Bhakta teach reactive cysteines for labeling (abstract and section 0005-0006). Bhakta teach expressing the antibody (abstract). Bhakta teach that the cysteine substitutions do not perturb folding and assembly (section 0006).

Jackman teach that each arm of an antibody can be produced and purified separately (figure 1 and figure 1 caption) and describe such scheme as efficient (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Bhakta because Bhakta expressly teach methods of expressing antibodies so one would have been motivated to use the known technique taught by Jackman especially since Jackman teach the scheme as efficient. One would have had a reasonable expectation of success since the methods of making were known. 
In relation to the method for producing as recited in claims 17 and 29, Bhakta teach that the mutants were expressed (section 0206 and 0299).
	In relation to the fusion polypeptide of claims 17 and 29, Bhakta teach cysteine-engineered thio-2H9 antibodies one of which was named S400C which Fc constant heavy chain sequence comprises PPVLDCDGSFF (SEQ ID NO: 38) (section 0195). Such sequence comprises Asp-Cys-Asp (tag polypeptide) and since it is part of an antibody it comprises an antibody fragment (target polypeptide) which is directly bound as in claim 29. Further, the PPVLDCDGSFF (SEQ ID NO: 38) (section 0195) sequence does not comprise a basic amino acid as in claim 29.
	In relation to the binding as recited in claim 17, Bhakta teach that the mutants were assessed for thiol reactivity (section 0206) where the results show that S400C had thiol reactivity and biotin conjugation (section 0206).
	In relation to the recovering as in claim 17, Bhakta teach that the mutants were expressed and purified (section 0206 and 0299) and they were assessed for thiol reactivity (section 0206).

	In relation to claim 19, although unclear Jackman teach that each arm of an antibody can be produced and purified separately (figure 1 and figure 1 caption).
	In relation to claims 21-22, Bhakta teach cysteine-engineered thio-2H9 antibodies one of which was named S400C which Fc constant heavy chain sequence comprises PPVLDCDGSFF (SEQ ID NO: 38) (section 0195).
	In relation to claims 23-24, Bhakta specifically teach an antibody of SEQ ID NO:28 (section 0194) which is modified such that the PPVLDCDGSFF begins at residue 395 (section 0195) and thus is c-terminal to the Fab part of the antibody.

Claims 17-19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2011/0150901; ‘Smith’; previously cited) in view of Kim et al. (‘Efficient site-specific labeling of proteins via cysteines’ Bioconjugate Chem v19 2008 pages 786-791; ‘Kim’).
Smith teach binding proteins which can be used in methods of treatment and compositions (abstract). Smith teach binding proteins that further comprise a half-life extending moiety that can be an immunoglobulin (claim 42). Smith teach a specific example where a binding protein can be linked to the N- or C-terminus of an immunoglobulin (page 98 2nd column). Smith teach a specific example of SEQ ID NO: 1294 (page 98). SEQ ID NO: 1294 comprises an FGFR1c binding domain (compare SEQ ID NO: 449 and 297 of claim 8 and section 0031) and an IgG (see SEQ ID NO: 1293 section 0818). Smith teach that the proteins can be made by expressing a plasmid in E. coli, purifying and refolding (sections 0380-0382 and 
Smith teach SEQ ID NO: 1294 (page 98) but does not actually make the protein. Nor does Smith provide an example with binding of Cys as in clam 17.
Kim teach labeling of proteins via cysteine (title and abstract) specifically by using Cy3 (first paragraph of experimental procedures on page 787). Kim teach advantages of labeling cysteine because of the ease of introduction and site along the chain (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Smith based on the specific teachings and suggestions of Smith. Since Smith teach a specific example of SEQ ID NO: 1294 (page 98) one would have been motivated to make such protein using the methods specifically suggested by Smith (sections 0380-0382 and claims 46-49). Further, Smith teach a specific example where a binding protein can be linked to the N- or C-terminus of an immunoglobulin (page 98 2nd column) thus one would have been motivated to make fusions where the binding protein was at either the N- or C-terminal end. Since Smith teach specific applications (claim 52) one would be motivated to monitor the localization. Since Smith teach the incorporation of Cy3 (section 0496) one would have been motivated to use the known method of Kim to carry out such chemistry. Smith recognize the use of multimers that comprise a Fab fragment or a heavy chain (sections 0347, 0372 and 0818). One would have had a reasonable expectation of success since the methods of making were known. 
In relation to the method for producing and recovering as recited in claim 17, Smith teach that the proteins can be made by expressing a plasmid in E. coli, purifying and refolding (sections 0380-0382 and claims 46-49).

	In relation to the binding as recited in claim 17, Smith teach covalent linkage to a detectable label such as Cy3 (section 0496) and Kim provides details about such reaction. With respect to the cysteine, the sequence of Smith contains a finite number of cysteine residues.
            In relation to claim 18, Smith teach that the proteins can be made by expressing a plasmid in E. coli, purifying and refolding (sections 0380-0382 and claims 46-49).
         In relation to claim 19, although unclear, Smith recognize the use of multimers that comprise a Fab fragment or a heavy chain (sections 0347, 0372 and 0818).
	In relation to claims 21-22 and 25-28, the sequence taught by Smith comprises DDCED (residues 117-121 of SEQ ID NO:1294). Figures 1C-1D of the instant application recognize that linkers can be present between the tag and target.
         In relation to claim 23, the instant specification recognizes that the heavy chain may be a part of a heavy chain (page 5 lines 7-8). SEQ ID NO: 1294 comprises a heavy chain Fc (page 98 section 0818).
            In relation to claim 24, Smith teach  the binding protein can be linked to the N- or C-terminus of an immunoglobulin (page 98 2nd column).

Response to Arguments - 103
9/13/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that Smith alone does not teach binding cys, the rejection set forth above using Smith is a multiple reference 103 rejection and as such Smith alone does not necessarily meet all the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658